           Case 1:19-cr-00291-LAP Document 217
                                           216 Filed 01/15/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman                                                                   Tel: (212) 571-5500
Jeremy Schneider                                                                      Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                                        January 15, 2021
                                                                        The request to modify the
By ECF                                                                  conditions of pretrial
Hon. Loretta A. Preska                                                  release to permit the travel
United States District Judge                                            referenced below is approved.
Southern District of New York                                           SO ORDERED.
500 Pearl Street
New York, New York 10007                                                 Dated:         January 15, 2021
                                                                                        New York, New York
                 Re:    United States v. Ademola Adebogun,
                        19 Cr. 291 (LAP)

Dear Judge Preska:                                                       ____________________________
                                                                         LORETTA A. PRESKA, U.S.D.J.
        Robert Soloway and I are the attorneys for Ademola Adebogun, the defendant in the
above-captioned matter. Mr. Adebogun is currently on pretrial release and subject to conditions
that include travel restricted to the Southern and Eastern Districts of New York and the District
of New Jersey. I am writing without objection from U.S. Pretrial Services Officer Dayshawn
Bostic, or the government, by AUSA Rebecca Dell, to respectfully request a temporary
modification of my client’s travel restrictions to permit travel to Miami, Florida from January
22 – January 24, 2021 for employment purposes.

        As the Court is likely aware from our previous applications, Mr. Adebogun is the owner
of an entertainment and marketing company that hosts events at nightclubs and lounges. He has
the opportunity to personally host an event through his company on January 23, 2021 in Miami,
Florida and therefore respectfully requests permission to travel to Miami from January 22 – 24.
Mr. Adebogun will provide Pretrial Services with his flight itinerary and hotel address. If the
Court has any questions regarding this application please contact my office.

                                                                 Respectfully submitted,

                                                                 /s/ Rachel Perillo

cc:     Rebecca Dell and Daniel Wolf
        Assistant U.S. Attorneys (by ECF)
        Dayshawn Bostic
        U.S. Pretrial Services Officer (by Email)
